Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com October 18, 2010 U.S. Securities and Exchange Commission 100 F. Street, NE Washington, DC 20549-7561 Re: Regenicin, Inc. SEC File No.333-146834 Dear Ladies and Gentlemen: We have read the statements of Regenicin, Inc. in Item 4.01 on Form 8-K to be filed on or about October 19, 2010 and are in agreement with such statements as they pertain to our firm.We have no basis to agree or disagree with other statements of the registrant contained therein. Yours truly, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
